                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-02652-CMA-STV

ESWARAN SUBRAMANIAN, Individually and
on behalf of all others similarly situated,

             Plaintiff,

      vs.

MICHAEL D. WATFORD, GARLAND R.
SHAW, C. BRADLEY JOHNSON, DAVID W.
HONEYFIELD and JERALD J. STRATTON JR.,

             Defendants.


Civil Action No. 1:20-cv-02820-KLM


ANDREW BUSSOM, Individually and on behalf
of all others similarly situated,

             Plaintiff,

      vs.

MICHAEL D. WATFORD, GARLAND R.
SHAW, C. BRADLEY JOHNSON, DAVID W.
HONEYFIELD and JERALD J. STRATTON JR.,

             Defendants.


_____________________________________________________________________

                   DECLARATION OF LAURENCE HASSON
_____________________________________________________________________
       I, LAURENCE HASSON, hereby declare under penalty of perjury that:

       1.     I am a Partner with Bernstein Liebhard LLP. I make this Declaration in Support

of Harold Weber’s Motion to Consolidate Related Actions, for Appointment as Lead Plaintiff

and Approval of Counsel. The matters set forth herein are within my personal knowledge.

       2.     Attached hereto are true and correct copies of the following documents:

              Exhibit A:     The notice announcing the pendency of this action pursuant to 15

                             U.S.C. § 78u-4(a)(3)(A)(i);

              Exhibit B:     Harold Weber’s sworn certification pursuant to 15 U.S.C. § 78u-

                             4(a)(2)(A) and the Jeffrey Weber Assignment;

              Exhibit C:     Harold Weber’s Loss Chart;

              Exhibit D:     Harold Weber’s Declaration; and

              Exhibit E:     Firm Résumé of Bernstein Liebhard, LLP.



Executed: November 2, 2020                 /s/Laurence J. Hasson
                                           LAURENCE J. HASSON




                                              1
                               CERTIFICATE OF SERVICE

        I, Laurence J. Hasson, hereby certify that on November 2, 2020, a true and correct copy
of the annexed DECLARATION OF LAURENCE HASSON was served in accordance with
the Federal Rules of Civil Procedure with the Clerk of the Court using the CM/ECF system,
which will send a notification of such filing to all parties with an email address of record who
have appeared and consented to electronic service in this action.

Dated: November 2, 2020                                    /s/Laurence J. Hasson
                                                           Laurence J. Hasson




                                               2
